DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are present in this application.  Claims 1-9 are pending in this office action.  

Drawings
The drawings received on 25 February 2021 are accepted by the Examiner.

This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a connection unit”, “an output unit”, “a control unit”, “, in claims 1-9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Umemura et el. (US 2008/0244180 A1) in view of Sugimoto et al. (US 2020/0342336 A1).
Regarding claim 1, Umemura discloses a map output device mounted in a movable body (see Umemura paragraph [0036], the navigation apparatus 1 includes a current location detection processor 11 for detecting the current location of the driver's vehicle in which the navigation apparatus is installed), the device comprising: 
a connection unit to be connected to a storage medium in which map data is stored (see Umemura paragraph [0036], a vehicle speed sensor 21 for detecting speed of the driver's vehicle is connected to the navigation controller 13); 
an output unit that outputs the map data (see Umemura paragraph [0036], display 15 for displaying information such as a map, a speaker 16 for outputting voice guidance for a route and so forth, a communication device 17 for communicating with a Vehicle Information and Communication System Center ("VICS", a registered trademark)); and 
a control unit that individually controls the connection unit and the output unit (see Umemura paragraph [0041], the navigation controller 13 in the navigation apparatus 1 has internal memory devices, a CPU 41 serving as a computation device and a control device for overall control of the navigation apparatus 1), wherein the control unit is configured, when the storage medium is connected to the connection unit or when the movable body is used beyond a predetermined usage amount, to write a file containing information on … value, … connected to the connection unit and to output, to the output unit, the map data read from the storage medium in which the file containing the information on the … value related to the movable body is stored (see Umemura paragraph [0041], a ROM 43 storing a control program and a program for writing, into the SD memory card 7 (as described below), map data (see FIG. 2) for a predetermined range centered on an input central geographic point; see Umemura paragraph [0055],  storage medium identification information creating section (means) 418 of the CPU 41 reads out a navigation identification ID from the ROM 43, serving as "navigation identification information storage means", to distinguish between the navigation apparatus 1 and other navigation apparatus. The CPU 41 also reads out the coordinates of the central geographic point; see Umemura paragraph [0076],  instruction for writing the map data into the SD memory card 7 (including a flash memory) has been input through the input unit 14, the SD memory card 7 installed in the card R/W 19 is initialized and it's maximum storage capacity is determined and stored in the RAM 42 (S11). When the coordinates of the central geographic point of the map data to be written has been input through the input unit 14 and so forth, the storage medium identification information creating section 418 of the CPU 41 writes the navigation identification ID, the coordinates of the central geographic point, and the date, as the storage medium identification information, into the SD memory card 7 and at the same time stores the coordinates of the central geographic point and the date in the flash memory 44 (S12 to S14; see Umemura paragraph [0055], the CPU 41 writes the navigation identification ID, the coordinates of the central geographic point, and the date into the SD memory card 7 as information for storage medium identification; see Umemura paragraph [0066], a sub-routine for determining a usage permission for the SD memory card 7 installed in the card R/W 19. Note that the sub-routine shown in FIG. 4 is executed by the CPU 41 at regular time intervals (every 10 m sec. to 100 m sec., for example)
Sugimoto expressly discloses wherein the control unit is configured to write a file containing information on a unique value… the unique value being a character string  related to the movable body into the storage medium (see Sugimoto paragraph [0045], The mobile body ID 122 is information for identifying the in-vehicle navigation device 10. For example, a manufacturing number uniquely assigned to the in-vehicle navigation device 10 can be used as the mobile body ID 122. In addition, a telephone number assigned to a subscriber identity module (SIM) which is inserted into the communication unit 13 to connect the communication unit 13 to the communication network 40 which is a network, such as a mobile phone network, can be used as the mobile body ID 122. Further, a vehicle identification number (VIN) or a license plate number that has been uniquely assigned to the vehicle 50a can be used as the mobile body ID 122).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Sugimoto into the method of Umemura to have wherein the control unit is configured to write a file containing information on a unique value.  Here, combining Sugimoto with Umemura, which are both related to performing route guidance, improves Umemura, by establishing the system that can create the database for each "mobile body ID" for specific information update (see Sugimoto paragraph [0089]).
Regarding claim 2, Sugimoto expressly discloses, wherein the usage amount is obtained based on a length over which the movable body has moved or based on a period in which the map data is output to the output unit (see Sugimoto paragraph [0089], such as a movement history ID, a departure time, a departure facility ID, an arrival time, and an arrival facility ID, are stored in the movement history database 322 so as to be associated with each other. These information items are stored for each drive in the information update unit 311 so as to be associated with each other. That is, information items based on the mobile body ID or the positional information received until the ignition switch is turned off (the engine is stopped) and the transmission of the positional information ends after the ignition switch of the vehicle 50 is turned on (the engine is started) and the transmission of the positional information starts are stored as one unit so as to be associated with each other). 
Umemura to have wherein the usage amount is obtained based on a length over which the movable body has moved.  Here, combining Sugimoto with Umemura, which are both related to performing route guidance, improves Umemura, by establishing the system that can create the database for each "mobile body ID" for specific information update (see Sugimoto paragraph [0089]).
Regarding claim 3, Umemura discloses wherein the storage medium prestores a file containing information on an initial value, the initial value being any character string, and wherein the control unit is configured to read the map data also from the storage medium in which the file containing the information on the initial value is stored, and to, when the storage medium is connected to the connection unit or when the movable body is used beyond a predetermined usage amount (see Umemura paragraph [0015], The navigation method may further include: storing navigation identification information which identifies the navigation apparatus; storing the coordinates of the central geographic point; and creating storage medium identification information including the navigation identification information and the coordinates of the central geographic point, wherein only the map data of the map region to be stored which is associated with the storage medium identification information is written into the portable storage medium),. 
Sugimoto expressly discloses overwrite the file containing the information on the initial value stored in the storage medium with the file containing the information on the unique value (see Sugimoto paragraph [0049], The mobile body ID 122 is information for identifying the in-vehicle navigation device 10. For example, a manufacturing number uniquely assigned to the in-vehicle navigation device 10 can be used as the mobile body ID 122. In addition, a telephone number assigned to a subscriber identity module (SIM) which is inserted into the communication unit 13 to connect the communication unit 13 to the communication network 40 which is a network, such as a mobile phone network, can be used as the mobile body ID 122. Further, a vehicle identification number (VIN) or a license plate number that has been uniquely assigned to the vehicle 50a can be used as the mobile body ID 122).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Sugimoto into the method of Umemura to have wherein the control unit is configured to write a file containing information on a unique value.  Here, combining Sugimoto with Umemura, which are both related to performing route guidance, improves Umemura, by establishing the system that can create the database for each "mobile body ID" for specific information update (see Sugimoto paragraph [0089]).
Regarding claim 4, Sugimoto expressly discloses,, wherein each of the file containing the information on the initial value and the file containing the information on the unique value further contains version information indicating a version of the map data, and wherein the control unit is configured to, when the map data stored in the storage medium is updated, write, into the storage medium, a file containing the information on the initial value or the unique value and the version information on the updated map data (see Umemura paragraph [0020], By storing the map data of the thus determined map region, in association with the navigation identification information and the coordinates of the central geographic point of the map region to be stored with the map data of this map region to be stored, the number of times the map data is written into the portable storage medium may be limited and the upper limit for the number of times the map data can be written into the portable storage medium may be increased; see Umemura paragraph [0087], Note that number which indicates the number of times map data has been written into the SD memory card 7 may be stored in the SD memory card 7 as described below. When no number for the times map data has been written is stored in the SD memory card 7, the CPU 41 may determine that the current writing of map data into the SD memory card 7 is the first such writing, then read the counter number from the RAM 42, assign "1" to that counter number, store it back into the RAM 42, and initialize the SD memory card 7).
Regarding claim 5, Umemura expressly discloses, map output system comprising:  a map output device mounted in a movable body (see Umemura paragraph [0036], the navigation apparatus 1 includes a current location detection processor 11 for detecting the current location of the driver's vehicle in which the navigation apparatus is installed); and
 a server, the map output device including: a connection unit to be connected to a storage medium in which map data is stored (see Umemura paragraph [0036], a vehicle speed sensor 21 for detecting speed of the driver's vehicle is connected to the navigation controller 13); 
see Umemura paragraph [0036], display 15 for displaying information such as a map, a speaker 16 for outputting voice guidance for a route and so forth, a communication device 17 for communicating with a Vehicle Information and Communication System Center ("VICS", a registered trademark)); and 
a control unit that individually controls the connection unit and the output unit (see Umemura paragraph [0041], the navigation controller 13 in the navigation apparatus 1 has internal memory devices, a CPU 41 serving as a computation device and a control device for overall control of the navigation apparatus 1), wherein the control unit is configured, when the storage medium is connected to the connection unit or when the movable body is used beyond a predetermined usage amount, … and to output, to the output unit, the map data read from the storage medium in which the file containing the information on the … value and the version information is stored (see Umemura paragraph [0041], a ROM 43 storing a control program and a program for writing, into the SD memory card 7 (as described below), map data (see FIG. 2) for a predetermined range centered on an input central geographic point; see Umemura paragraph [0055],  storage medium identification information creating section (means) 418 of the CPU 41 reads out a navigation identification ID from the ROM 43, serving as "navigation identification information storage means", to distinguish between the navigation apparatus 1 and other navigation apparatus. The CPU 41 also reads out the coordinates of the central geographic point; see Umemura paragraph [0076],  instruction for writing the map data into the SD memory card 7 (including a flash memory) has been input through the input unit 14, the SD memory card 7 installed in the card R/W 19 is initialized and it's maximum storage capacity is determined and stored in the RAM 42 (S11). When the coordinates of the central geographic point of the map data to be written has been input through the input unit 14 and so forth, the storage medium identification information creating section 418 of the CPU 41 writes the navigation identification ID, the coordinates of the central geographic point, and the date, as the storage medium identification information, into the SD memory card 7 and at the same time stores the coordinates of the central geographic point and the date in the flash memory 44 (S12 to S14).), and wherein the server is configured to, when the map data stored in the storage medium is updated (see Umemura paragraph [0087], Note that number which indicates the number of times map data has been written into the SD memory card 7 may be stored in the SD memory card 7 as described below. When no number for the times map data has been written is stored in the SD memory card 7, the CPU 41 may determine that the current writing of map data into the SD memory card 7 is the first such writing, then read the counter number from the RAM 42, assign "1" to that counter number, store it back into the RAM 42, and initialize the SD memory card 7).
Sugimoto expressly discloses to write a file containing information on a unique value, the unique value being a character string, related to the movable body and version information indicating a version of the map data into the storage medium connected to the connection unit (see Sugimoto paragraph [0045], The mobile body ID 122 is information for identifying the in-vehicle navigation device 10. For example, a manufacturing number uniquely assigned to the in-vehicle navigation device 10 can be used as the mobile body ID 122. In addition, a telephone number assigned to a subscriber identity module (SIM) which is inserted into the communication unit 13 to connect the communication unit 13 to the communication network 40 which is a network, such as a mobile phone network, can be used as the mobile body ID 122. Further, a vehicle identification number (VIN) or a license plate number that has been uniquely assigned to the vehicle 50a can be used as the mobile body ID 122).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Sugimoto into the method of Umemura to have wherein the control unit is configured to write a file containing information on a unique value.  Here, combining Sugimoto with Umemura, which are both related to performing route guidance, improves Umemura, by establishing the system that can create the database for each "mobile body ID" for specific information update (see Sugimoto paragraph [0089]).
Regarding claim 9, Umemura discloses, computer-readable storage medium including a program causing a computer, mounted in a movable body (see Umemura paragraph [0036], the navigation apparatus 1 includes a current location detection processor 11 for detecting the current location of the driver's vehicle in which the navigation apparatus is installed), 
that includes a connection unit to be connected to a storage medium in which map data is stored (see Umemura paragraph [0036], a vehicle speed sensor 21 for detecting speed of the driver's vehicle is connected to the navigation controller 13), 
see Umemura paragraph [0036], display 15 for displaying information such as a map, a speaker 16 for outputting voice guidance for a route and so forth, a communication device 17 for communicating with a Vehicle Information and Communication System Center ("VICS", a registered trademark)), and 
a control unit that individually controls the connection unit and the output unit (see Umemura paragraph [0041], the navigation controller 13 in the navigation apparatus 1 has internal memory devices, a CPU 41 serving as a computation device and a control device for overall control of the navigation apparatus 1), to: 
when the storage medium is connected to the connection unit or when the movable body is used beyond a predetermined usage amount (see Umemura paragraph [0041], a ROM 43 storing a control program and a program for writing, into the SD memory card 7 (as described below), map data (see FIG. 2) for a predetermined range centered on an input central geographic point; see Umemura paragraph [0055],  storage medium identification information creating section (means) 418 of the CPU 41 reads out a navigation identification ID from the ROM 43, serving as "navigation identification information storage means", to distinguish between the navigation apparatus 1 and other navigation apparatus. The CPU 41 also reads out the coordinates of the central geographic point), and 
Sugimoto expressly discloses write a file containing information on a unique value, the unique value being a character string, related to the movable body into the storage medium connected to the connection unit (see Sugimoto paragraph [0045], The mobile body ID 122 is information for identifying the in-vehicle navigation device 10. For example, a manufacturing number uniquely assigned to the in-vehicle navigation device 10 can be used as the mobile body ID 122. In addition, a telephone number assigned to a subscriber identity module (SIM) which is inserted into the communication unit 13 to connect the communication unit 13 to the communication network 40 which is a network, such as a mobile phone network, can be used as the mobile body ID 122. Further, a vehicle identification number (VIN) or a license plate number that has been uniquely assigned to the vehicle 50a can be used as the mobile body ID 122); output, to the output unit, the map data read from the storage medium in which the file containing the information on the unique value, the unique value being a character string, related to the movable body is stored (see Sugimoto paragraph [0062], the positional information transmitting unit 112 transmits the positional information 121 for specifying the travel route of the vehicle 50a measured by the sensor unit 14 and the mobile body ID 122 to the visiting-facility recommending device 30 using the real-time transmission or the burst transmission).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Sugimoto into the method of Umemura to have wherein the control unit is configured to write a file containing information on a unique value.  Here, combining Sugimoto with Umemura, which are both related to performing route guidance, improves Umemura, by establishing the system that can create the database for each "mobile body ID" for specific information update (see Sugimoto paragraph [0089]).

Claims 6-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Umemura et el. (US 2008/0244180 A1) in view of Sugimoto et al. (US 2020/0342336 A1) further in view of Masuda eta al. (US 2012/0291134 A1).
Regarding claim 6, Masuda expressly discloses wherein the server further includes a storage unit that stores a predetermined encryption key, and wherein the server is configured to, when the map data stored in the storage medium is updated, encrypt the file containing the version information on the updated map data and the information on the unique value, based on the encryption key (see Masuda paragraph [0023], In the navi unit 1, initially there are registered, as data related to security, an on-vehicle device ID which is identification information of this navi unit 1, a password for releasing the password lock of the SD card 4 that comes with the navi unit, a navigation encryption key which is an encryption key for encrypting data in this navi unit 1, and an update decryption key for decrypting the encrypted data in the updating unit 7.  In the updating unit 7, there are registered an update encryption key which is an encryption key for encrypting data in this updating unit 7 and a navigation decryption key for decrypting data encrypted in the navi unit 1 by activating a predetermined program for building the updating unit on the computer as a mother unit of the updating unit 7). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Masuda into the method of Umemura to have a storage unit that stores a predetermined encryption key.  Here, combining Masuda with Umemura, which are both related to performing (see Masuda paragraph [0004]).

Regarding claim 7, Masuda expressly discloses wherein the storage medium prestores a file containing information on an initial value, the initial value being any character string, and the version information, wherein the control unit is configured to read the map data also from the storage medium in which the file containing the information on the initial value is stored, and wherein the server is configured to, when the map data stored in the storage medium is updated, create a file containing the version information on the updated map data and the information on the initial value (see Masuda paragraph [0023], initially there are registered, as data related to security, an on-vehicle device ID which is identification information of this navi unit 1, a password for releasing the password lock of the SD card 4 that comes with the navi unit, a navigation encryption key which is an encryption key for encrypting data in this navi unit 1, and an update decryption key for decrypting the encrypted data in the updating unit 7. In the updating unit 7, there are registered an update encryption key which is an encryption key for encrypting data in this updating unit 7 and a navigation decryption key for decrypting data encrypted in the navi unit 1 by activating a predetermined program for building the updating unit on the computer as a mother unit of the updating unit 7). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Masuda into the Umemura to have the storage medium prestores a file containing information on an initial value.  Here, combining Masuda with Umemura, which are both related to performing route guidance, improves Umemura, by establishing the system can prevent unauthorized use of map data for updating (see Masuda paragraph [0004]).
Regarding claim 8, Umemura expressly discloses,, wherein the storage medium prestores medium-specifying information for use in distinguishing the storage medium from other storage media, wherein the control unit is configured to (see Umemura paragraph [0055], in S13, storage medium identification information creating section (means) 418 of the CPU 41 reads out a navigation identification ID from the ROM 43, serving as "navigation identification information storage means", to distinguish between the navigation apparatus 1 and other navigation apparatus), (see Umemura paragraph [0020], By storing the map data of the thus determined map region, in association with the navigation identification information and the coordinates of the central geographic point of the map region to be stored with the map data of this map region to be stored, the number of times the map data is written into the portable storage medium may be limited and the upper limit for the number of times the map data can be written into the portable storage medium may be increased. In addition, writing the navigation identification information and the coordinates of the central geographic point into the portable storage medium in association with the map data of the map region to be stored makes it possible to specify the particular navigation apparatus that wrote the map data into the portable storage medium and the coordinates of the central geographic point of this written map data). 
(see Masuda paragraph [0053], when the navigation security data of another SD card 4 of which map updating due date has not expired yet are copied entirely, even if map updating is succeeded in the updating unit 7, the medium identification information of the navigation security data is written during this updating, and hence this unauthorized act can be detected in the navi unit 1 by comparing the medium identification information of the updating security data thereof with the medium identification information read from the management memory 42 of the SD card 4).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Masuda into the method of Umemura to have a license file containing the version information on the map data stored in the storage medium and the medium-specifying information.  Here, combining Masuda with Umemura, which are both related to performing route guidance, improves Umemura, by establishing the system can prevent unauthorized use of map data for updating (see Masuda paragraph [0004]).


Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pang expressly discloses (US 2015/0066366 A1), see Pang paragraph [0049], Each user, vehicle, and units 80 or 82 may have an associated identifier such as the unique IDs … Account data may include records of these identifiers and the associations between identifiers. For example, account data may record the association between a particular user ID, a particular vehicle ID, and a particular unit 80 or 82 identified by serial number.

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone  number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164